DETAILED ACTION
The following is a Final Office action in response to applicant’s amendment and remarks filed on 04/14/2021.  Claims 1, 16, and 22 have been amended.  Claims 1, 4-8, 10-17, and 19-22 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 16 recites limitations in this application that use the word “means for” at lines 2-4 (or “step”) which are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as stated in the prior office actions.
Response to Arguments
Applicant’s arguments on page 6 of the remarks filed 04/14/2021 regarding Iyer et al. (US 20160091964 A1) have been fully considered, but they are not persuasive.
Applicant discussed their specification regarding an example of a mapped object and how their authentication method will read movement of the mapped object.  However, applicant’s independent claims 1 and 16 are written broader in scope where the authentication method does not depend on movement of the mapped object.  For example, Claim 1 states that “said interaction defines an entered passcode, wherein said interacting step is performed by navigating said AR environment through the movement of one of the at least one or more real world objects, one of the at least one or more virtual icons, or one of the at least one or more mapped objects”.  Given the broadest reasonable interpretation (MPEP 2111), the interacting step in applicant’s claimed authentication method could be performed by movement of one real world object to enter a passcode.  Applicant’s newly amended language “such that movement or action of the real-world object that has been mapped to one of said virtual icons controls the movement or action of the mapped object” is extra-solution activity and not integral to the authentication method because the interacting step to enter the passcode can be performed by movement of one real world object as written in the claim without considering movement of the mapped object.
Applicant further argued on page 6 of the remarks that “The Office cites to dotted line box 606 as being a mapped object”.  This is incorrect, as page 5 of the prior office action mailed 01/14/2021 cited Iyer dotted line box 606 as teaching applicant’s “one or more virtual icons”.  Instead, Iyer’s augmented image of the object (recognized as the authentication object [0059]) was cited as teaching applicant’s “one or more mapped objects” because the dotted lines (virtual icons) are augmented/outlined onto the object when the authentication process has begun or is about to begin, and the user may proceed with the authentication process after realizing the authentication object is recognized [0059].
	With applicant’s amendment of Claims 1 and 16, Iyer does not explicitly teach that “the movement or action of the real-world object that has been mapped to one of said virtual icons controls the movement or action of the mapped object” which changes the scope of the claimed invention, thereby necessitating a new ground(s) of rejection as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-6, 8, 10-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20160091964 A1, hereinafter Iyer) in view of Hilliges et al. (US 20120113223 A1, hereinafter Hilliges).
As to Amended Claim 1:
Iyer discloses an authentication method (e.g. Iyer “systems and apparatuses for gesture-based augmented reality. Also discussed herein are methods of using the systems and apparatuses. According to an example a method may include detecting, in image data, an object and a gesture…” [Abstract]; [0015]) comprising:
displaying an augmented reality (AR) environment (e.g. Iyer Augmented reality (AR) presentation [0002]; FIG. 6, displaying AR image [0059]), wherein said AR environment includes an image of a real-world environment (e.g. Iyer real world image that is augmented [0002]; FIG. 6), at least one or more real world objects (e.g. Iyer specific object 604 [0059]; FIG. 6), and at least one or more virtual icons (e.g. Iyer dotted line box 606, targets 608A, 608B, 608C, 608D, FIG. 6), and wherein one of said at least one or more virtual icons is mapped to one of said real-world objects (e.g. Iyer dotted line box 606 is mapped to specific object 604 [0059]) to define at least one or more mapped objects (e.g. Iyer augmenting the image of the object to indicate to the user that the object 604 is recognized as the authentication objection [0059]; “FIG. 4 shows an example of an AR system use case 400, in accord with one or more embodiments. The images shown in FIGS. 4-8 generally show a view of a scene as may be presented on the output module 110, or the wearable display 210 or 310” [0054]; “FIG. 6 shows an example of an AR image 600 in an authentication user interaction use case, in accord with one or more embodiments” [0059]);
interacting with said environment, such that said interaction defines an entered passcode (e.g. Iyer user points/contacts/virtually touches the authentication object to one or more targets 608A, 608B, 608C, and 608D with respective numerical values “8”, “4”, “1”, and “7” FIG. 6 in a specific order [0059] for authentication), wherein said interacting step is performed by navigating said AR environment through the movement of one of the at least one or more real world objects, one of the at least one or more virtual icons, or one of the at least one or more mapped objects within the AR environment (e.g. Iyer “a specific object 604, such as may be selected by the user (e.g., in an authentication setup process), may be required to perform an authentication. The user may be required to point to one or more targets 608A, 608B, 608C, or 608D or manipulate the object 604 to contact or point to the one or more targets 608A-D, such as in a specific order. For example, the user may authenticate access to the system 100 or 200 by manipulating the object 604 (e.g., in a specific orientation or range of orientations) to virtually touch one or more of the targets 608A-D in a specific order” [0059]); and
determining whether the entered passcode is authenticated (e.g. Iyer determine if the authentication process fails [0060]; “The operation at 1008 may include modifying the image data to include a plurality of targets and the operations further comprise determining whether the detected object touches one or more targets of the plurality of targets in a specified order, and in response to determining the detected object has touched the one or more targets in the specified order, providing data indicating a valid authentication procedure has been performed” [0069]; [0103]);
But Iyer does not specifically disclose:
movement or action of the real-world object that has been mapped to one of said virtual icons controls the movement or action of the mapped object.
However, the analogous art Hilliges does disclose movement or action of the real-world object that has been mapped to one of said virtual icons controls the movement or action of the mapped object (e.g. Hilliges as the user moves the real object, the object representation, which is spatially aligned with the real object, moves in a corresponding manner in the augmented reality environment [0031]; [0032]; [0066]).  Iyer and Hilliges are analogous art because they are from the same field of endeavor in augmented reality environments.
(e.g. see Hilliges, “The computing device 110 uses the tracked position of the objects in the real world, and translates this to a position in the augmented reality environment. The computing device 110 then inserts an object representation that has substantially the same pose as the real object into the augmented reality environment at the translated location. The object representation is spatially aligned with the view of the real object that the user can see on the display device 104, and the object representation may or may not be visible to the user on the display device 104. The object representation can, in one example, be a computer-derived virtual representation of a body part or other object, or, in [0031]; [0032]; [0066]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Iyer and Hilliges before him or her, to modify the disclosure of Iyer with the teachings of Hilliges to include movement or action of the real-world object that has been mapped to one of said virtual icons controls the movement or action of the mapped object as claimed because Iyer provides a method and system for providing authentication by user interactions with augmented authentication objects (Iyer [Abstract]-[0077]) where aligned virtual object representations may track real object movements (Hilliges [0031]; [0032]).  The suggestion/motivation for doing so would have been to provide improved direct interaction between the user and the virtual objects rendered in the augmented reality environment (Hilliges [0066]).  Therefore, it would have been obvious to combine Iyer and Hilliges to obtain the invention as specified in the instant claim(s).
As to Claim 4:
Iyer in view of Hilliges discloses the authentication method of claim 1, wherein said at least one or more virtual icons are displayed as virtual objects (e.g. Iyer dotted line box 606, targets 608A, 608B, 608C, 608D, are displayed in AR image FIG. 6; modifying the image to include a plurality of targets [0069]).


As to Claim 5:
Iyer in view of Hilliges discloses the authentication method of claim 4, wherein said interacting step includes a plurality of steps (e.g. Iyer manipulating the object 604 to virtually touch or point to one or more targets 608A-D in a specific order [0059]).
As to Claim 6:
Iyer in view of Hilliges discloses the authentication method of claim 5, wherein one or more of said steps is excluded from forming said entered passcode (e.g. Iyer the augmenting of the image of the object (outlining mapping) is before the authentication process begins [0059]).
As to Claim 8:
Iyer in view of Hilliges discloses the authentication method of claim 1, wherein said displaying step is performed by a display selected from a group consisting of a flat-panel display (e.g. Iyer a Liquid Crystal Display (LCD) [0028]), a touch screen display (e.g. Iyer a touch screen display [0028]), a virtual reality (VR) display (e.g. Iyer “a head-wearable display” [0015]; “The output module 110 can be operable to provide a view of an image captured by the camera module 102 or a view of an augmented image corresponding to augmented image data, such as may be provided by the image rendering module 108” [0028]), and a wearable display (e.g. Iyer “a wearable display, such as a head-wearable display, or in connection with other AR-capable computing device (e.g., mobile computing devices, such as smartphones” [0015]).


As to Claim 10:
Iyer in view of Hilliges discloses the authentication method of claim 1, wherein said interacting step includes interacting with one or more of said real-world objects, said one or more mapped objects or said virtual icons (e.g. Iyer user points/contacts/virtually touches the authentication object to one or more targets 608A, 608B, 608C, and 608D with respective numerical values “8”, “4”, “1”, and “7” FIG. 6 in a specific order [0059] for authentication).
As to Claim 11:
Iyer in view of Hilliges discloses the authentication method of claim 10, wherein said interacting step includes controlling said one or more of said real-world objects, said one or more mapped objects, or said virtual icons in a predetermined sequence (e.g. Iyer user points/contacts/virtually touches the authentication object to one or more targets 608A, 608B, 608C, and 608D with respective numerical values “8”, “4”, “1”, and “7” FIG. 6 in a specific order [0059] for authentication, “a sequence of one or more operations that must be satisfied before a user is provided access to the functionality of the system 100 or 200” [0059]).
As to Claim 12:
Iyer in view of Hilliges discloses the authentication method of claim 1, wherein said at least one of said real world objects is mapped to a mapped virtual icon (e.g. Iyer specific object 604 is augmented/outlined by dotted line box 606 [0059]).



As to Claim 13:
Iyer in view of Hilliges discloses the authentication method of claim 1, wherein said at least one of said virtual icons is mapped to a mapped virtual icon (e.g. Iyer virtual targets are touched/contacted by dotted line authentication object [0059])
As to Claim 14:
Iyer in view of Hilliges discloses the authentication method of claim 13 further comprising: changing or removing said mapped virtual icon after said determining step (e.g. Iyer “if the authentication process fails (e.g., a predetermined number of times), an alternative authentication process may provide a user an alternative method of gaining access to the functionality of the system 100 or 200. For example, a series of security questions may be posed to a user, which the user may answer using voice commands or by providing data indicating the answer to the security questions. The authentication module 218 may allow a user to access the functionality of the system 100 or 200 in response to the user answering the security questions as detailed in the policy” [0060]).
As to Claim 15:
Iyer in view of Hilliges discloses the authentication method of claim 1, wherein said at least one of the one or more virtual icons comprises a plurality of icons wherein at least one of said plurality of icons is static (e.g. Iyer FIG. 6 one or more virtual targets 608A, 608B, 608C, and 608D with respective numerical values “8”, “4”, “1”, and “7” that are static [0059]; [0103]).


As to Amended Claim 16:
Iyer discloses device for controlling access to content (e.g. Iyer “systems and apparatuses for gesture-based augmented reality. Also discussed herein are methods of using the systems and apparatuses. According to an example a method may include detecting, in image data, an object and a gesture…” [Abstract]; [0015]; access to recorded video [0038] functionality is controlled by user authentication module [0059]; content of interest to the user [0074]) comprising:
means for (e.g. Iyer wearable display [0015]) displaying an augmented reality (AR) environment (e.g. Iyer Augmented reality (AR) presentation [0002]; FIG. 6, displaying AR image [0059]), wherein said AR environment includes an image of a real-world environment (e.g. Iyer real world image that is augmented [0002]; FIG. 6), at least one or more real world objects (e.g. Iyer specific object 604 [0059]; FIG. 6), and at least one or more virtual icons (e.g. Iyer dotted line box 606, targets 608A, 608B, 608C, 608D, FIG. 6), and wherein one of said at least one or more virtual icons is mapped to one of said real-world objects (e.g. Iyer dotted line box 606 is mapped to specific object 604 [0059]) to define at least one or more mapped objects (e.g. Iyer augmenting the image of the object to indicate to the user that the object 604 is recognized as the authentication objection [0059]; “FIG. 4 shows an example of an AR system use case 400, in accord with one or more embodiments. The images shown in FIGS. 4-8 generally show a view of a scene as may be presented on the output module 110, or the wearable display 210 or 310” [0054]; “FIG. 6 shows an example of an AR image 600 in an authentication user interaction use case, in accord with one or more embodiments” [0059]);
means for (e.g. Iyer recognition coordination module 222, gesture recognition module 106, or other module [0054]; [0055]) interacting with said environment to allow for navigation through said AR environment through the movement of one of the at least one or more real world objects, one of the at least one or more virtual icons, or one of the at least one or more mapped objects within the AR environment (e.g. Iyer “a specific object 604, such as may be selected by the user (e.g., in an authentication setup process), may be required to perform an authentication. The user may be required to point to one or more targets 608A, 608B, 608C, or 608D or manipulate the object 604 to contact or point to the one or more targets 608A-D, such as in a specific order. For example, the user may authenticate access to the system 100 or 200 by manipulating the object 604 (e.g., in a specific orientation or range of orientations) to virtually touch one or more of the targets 608A-D in a specific order” [0059]) such that said movement forms an entered passcode (e.g. Iyer user points/contacts/virtually touches the authentication object to one or more targets 608A, 608B, 608C, and 608D with respective numerical values “8”, “4”, “1”, and “7” FIG. 6 in a specific order [0059] for authentication); and means for (e.g. Iyer authentication module [0032]; [0059]) determining whether said entered passcode is authenticated to determine if access to content controlled by the device is (e.g. Iyer determine if the authentication process fails [0060]; “The operation at 1008 may include modifying the image data to include a plurality of targets and the operations further comprise determining whether the detected object touches one or more targets of the plurality of targets in a specified order, and in response to determining the detected object has touched the one or more targets in the specified order, providing data indicating a valid authentication procedure has been performed” [0069]; [0103]; access to recorded video [0038] functionality is controlled by user authentication module [0059]; content of interest to the user [0074]);
But Iyer does not specifically disclose:
movement or action of the real-world object that has been mapped to one of said virtual icons controls the movement or action of the mapped object.
However, the analogous art Hilliges does disclose movement or action of the real-world object that has been mapped to one of said virtual icons controls the movement or action of the mapped object (e.g. Hilliges as the user moves the real object, the object representation, which is spatially aligned with the real object, moves in a corresponding manner in the augmented reality environment [0031]; [0032]; [0066]).  Iyer and Hilliges are analogous art because they are from the same field of endeavor in augmented reality environments.
(e.g. see Hilliges, “The computing device 110 uses the tracked position of the objects in the real world, and translates this to a position in the augmented reality environment. The computing device 110 then inserts an object representation [0031]; [0032]; [0066]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Iyer and Hilliges before him or her, to modify the disclosure of Iyer with the teachings of Hilliges to include movement or action of the real-world object that has been mapped to one of said virtual icons controls the movement or action of the mapped object as claimed because Iyer provides a method and system for providing authentication by user interactions with augmented authentication objects (Iyer [Abstract]-[0077]) where aligned virtual object representations may track real object movements (Hilliges [0031]; [0032]).  The suggestion/motivation for doing so would have been to provide improved direct interaction between the user and the virtual objects rendered in the augmented reality environment (Hilliges [0066]).  Therefore, it would have been obvious to combine Iyer and Hilliges to obtain the invention as specified in the instant claim(s).

As to Claim 17:
Iyer in view of Hilliges discloses the device of claim 16, wherein said means for displaying comprises a display selected from a group consisting of a flat-panel display (e.g. Iyer a Liquid Crystal Display (LCD) [0028]), a touch screen display (e.g. Iyer a touch screen display [0028]), a virtual reality (VR) display (e.g. Iyer “a head-wearable display” [0015]; “The output module 110 can be operable to provide a view of an image captured by the camera module 102 or a view of an augmented image corresponding to augmented image data, such as may be provided by the image rendering module 108” [0028]), and a wearable display (e.g. Iyer “a wearable display, such as a head-wearable display, or in connection with other AR-capable computing device (e.g., mobile computing devices, such as smartphones” [0015]).
As to Claim 20:
Iyer in view of Hilliges discloses the device of claim 16, wherein said at least one of the one or more real world objects is mapped to a mapped virtual icon (e.g. Iyer specific object 604 is augmented/outlined by dotted line box 606 [0059]).
As to Claim 21:
Iyer in view of Hilliges discloses the device of claim 16, wherein said at least one of the one or more virtual icons is mapped to a mapped virtual icon (e.g. Iyer virtual targets are touched/contacted by dotted line authentication object [0059])
As to Amended Claim 22:
Iyer in view of Hilliges discloses the device of claim 16, wherein said at least one of the one or more virtual icons comprises a plurality of icons, wherein at least one of said (e.g. Iyer FIG. 6 one or more virtual targets 608A, 608B, 608C, and 608D with respective numerical values “8”, “4”, “1”, and “7” that are static [0059]; [0103]).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Hilliges as applied to Claims 1 and 16, and further in view of Szydlowski (US 20020091974 A1).
As to Claim 7:
Iyer in view of Hilliges discloses the authentication method of claim 5, wherein said virtual objects are controlled by an input device (e.g. Iyer input [0041]; device [0077]), selected from the group consisting of: a touch screen interface (e.g. Iyer touch screen display [0077]), a keyboard (e.g. Iyer keyboard [0077]), a direction pointer device (e.g. Iyer mouse [0077]), a directional control pad (e.g. Iyer UI navigation device [0077]), a camera (e.g. Iyer [0016]), a motion tracking device (e.g. Iyer machine-vision to detect user gesture [0016]; [0019]), or a voice recognition device (e.g. Iyer a speech recognition module [0027]; microphone [0062]), but does not specifically disclose:
a stylus.
However, the analogous art Szydlowski does disclose a stylus (e.g. Szydlowski a pen [0030]).  Iyer, Hilliges, and Szydlowski are analogous art because they are from the same field of endeavor in user input systems.
(e.g. see Szydlowski, “Display device 521 can include a frame buffer, specialized graphics rendering devices, a cathode ray tube (CRT), and/or flat panel display. An alphanumeric input device 522, including alphanumeric and [0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Iyer, Hilliges, and Szydlowski before him or her, to modify the combination of Iyer and Hilliges with the teachings of Szydlowski to include a stylus as claimed because Iyer provides a method and system for providing authentication using an augmented reality interactive system that includes multiple interfaces for user input (Iyer [Abstract]-[0077]) which could include a pen (Szydlowski [0030]).  The suggestion/motivation for doing so would have been for communicating direction information and command selections to a processor with two degrees of freedom (Szydlowski [0030]).  Therefore, it would have been obvious to combine Iyer, Hilliges, and Szydlowski to obtain the invention as specified in the instant claim(s).
As to Claim 19:
Iyer in view of Hilliges discloses the device of claim 16, wherein said at least one or more virtual icons is controlled by an input device (e.g. Iyer input [0041]; device [0077]), selected from the group consisting of: a touch screen interface (e.g. Iyer touch screen display [0077]), a keyboard (e.g. Iyer keyboard [0077]), a direction pointer device (e.g. Iyer mouse [0077]), a directional control pad (e.g. Iyer UI navigation device [0077]), a camera (e.g. Iyer [0016]), a motion tracking device (e.g. Iyer machine-vision to detect user gesture [0016]; [0019]), or a voice recognition device (e.g. Iyer a speech recognition module [0027]; microphone [0062]), but does not specifically disclose:
a stylus.
However, the analogous art Szydlowski does disclose a stylus (e.g. Szydlowski a pen [0030]).  Iyer, Hilliges, and Szydlowski are analogous art because they are from the same field of endeavor in user input systems.
(e.g. see Szydlowski, “Display device 521 can include a frame buffer, specialized graphics rendering devices, a cathode ray tube (CRT), and/or flat panel display. An alphanumeric input device 522, including alphanumeric and other keys, is typically coupled to a bus 501 for communicating information and command selections to processor 505. Another type of user input device is a cursor control device 523, such as a mouse, a trackball, a pen, a touch screen, or cursor direction keys for communicating direction information and command selections to processor 505, and for controlling cursor movement on display device 521” [0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Iyer, Hilliges, and Szydlowski before him or her, to modify the combination of Iyer and Hilliges with the teachings of Szydlowski to include a stylus as claimed because Iyer provides a method and system for providing authentication using an augmented reality interactive system that includes multiple interfaces for user input (Iyer [Abstract]-[0077]) which could (Szydlowski [0030]).  The suggestion/motivation for doing so would have been for communicating direction information and command selections to a processor with two degrees of freedom (Szydlowski [0030]).  Therefore, it would have been obvious to combine Iyer, Hilliges, and Szydlowski to obtain the invention as specified in the instant claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
KIM et al. (US 20110162066 A1)
Chew (US 20160092877 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530.  The examiner can normally be reached on Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

04.30.2021